Title: To James Madison from “H.” [John H. Douglass], 22 April 1809
From: Douglass, John H.
To: Madison, James


Confidential
Dr. Sir,
New York 22nd. April 1809.
The double conduct of De Witt Clinton has so far weakened the republican party in this State, as to render the election extreemly doubtful. Many of his old friends with Cheetham were so far drawn out of the ranks, that they cannot get in Again & now despise him more than the federal party. The Honble. Mathew Lyon Esqr. is doing us much injury. He is exposing De Witts intrigues relative to the Presidentcy &c &c—openly declairs him the most perfiduous political scoundrel that he was ever connected with, profoundly skilled in all the combinations of treachery and fraud, Lyon is using all the arts he is capable of to induce his countrymen to vote the federal Ticket, I am this moment informd that your Proclamation has arrivd relative to settlement of our affairs with England. I apprehend that it is too late to save the election—however if the federalists triumph in this State now—it will be for one year only—and the Clintons will fall with them.
Captain Wiley of Fort Columbus has suggested to me & I believe he has to Dr. Eustis, the Necessaty of appointing a Medical Gentleman of respectable standing, to be stationed in the City of New York, who should Attend all recruiting parties in the City, both Military & Marine, and detachments on this Island & act as consulting Physician & Surgeon to Fort Columbus & the other small posts—Also to inspect all Medecine put up in this City for the Army &c.
It would no doubt be a very great service to the public to make the appointment in question, now each recruiting Officer employs any Physician he pleases & the expences mount up to four times the pay of a regular appointed one.

Should you be of opinion that the appointment would be advantageous to the Public, you will greatly oblige a friend by suggesting to Dr. Eustis the name of Dr. John H. Douglass late Health commissioner of this City—removed by De Witt Clinton. Dr. D. is known to Dr. Eustis as the Physician of Colo Burr & Colo. W. S. Smith, when Burr was the Orniment of our party.
Dr. Eustis has also known him in consultation at Mrs. Lorings New York. Should Dr. Eustis make any enquiry of Captain Wiley on the subject, I make no doubt the Captn. would present his name as he has informed me that the Surgeons Mate at the Fort is not in his confidence &c &c. Yours Sincerely
H.
